Citation Nr: 1001172	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for residuals of a 
fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2009.

The Veteran submitted his claim in this case in August 2004.  
The RO wrote to him regarding evidence needed to support his 
claim in September 2004.  The letter further informed the 
Veteran that he may be entitled to VA dental treatment.  Upon 
review of his dental claim, a copy of the results were to be 
forwarded to his VA medical center (VAMC) for possible dental 
treatment.

The Veteran's claim was adjudicated in April 2005.  A review 
of the claims folder does not reflect evidence that the 
Veteran's claim was referred to a VAMC for consideration of 
eligibility for dental treatment, aside from his service-
connected disability.  Accordingly, the issue of eligibility 
for dental treatment is referred to the RO for their referral 
on return of the case from the Board.  See Mays v. Brown, 
5 Vet. App. 302, 306 (1993).  (A claim for service connection 
is also considered a claim for VA outpatient dental 
treatment).


FINDINGS OF FACT

1.  The Veteran's tooth loss in service was not the result of 
dental trauma or combat but was the result of periodontal 
disease.

2.  The Veteran's residuals of a fracture of the left 
mandible show that the fracture is well healed.  It has not 
been manifested by displacement, or loss of masticatory 
function; and no objective disabling manifestations of 
displacement or masticatory function have been shown during 
the pendency of his appeal.  

3.  There is no evidence of limitation of motion of the 
mandible to result in a compensatory disability rating during 
the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The Veteran's missing teeth are not a compensable dental 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.150 (2009).

2.  The criteria for an initial compensable disability rating 
for service-connected residuals of a fractured left mandible 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.150, Diagnostic Codes 9904, 
9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from June 1957 to June 
1960.  His service treatment records (STRs) show that his 
dental examination was termed as "acceptable" on his 
entrance physical examination from June 1957.  There were no 
notations on the examination as to the status of his teeth 
such as missing, restorable, or nonrestorable.

The Veteran's dental records reflect extensive dental 
treatment beginning in July 1957.  As noted on the service 
dental records, and as interpreted by a VA dental examiner in 
December 2004, the records show that the Veteran had rampant 
caries to multiple teeth on entry to service.  A July 1957 
examination noted that the Veteran was missing teeth number 
5, 13, 14, 15, 18, 19, 30, and 31.  The Veteran was noted to 
have gingivitis.  The VA examiner noted that the Veteran had 
all but 10 of the remaining teeth extracted in the October to 
December 1957 period.  The Veteran then underwent 
restorations to 9 of the remaining 10 teeth in January and 
February 1958.  The dental records show that the Veteran had 
fillings for teeth number 20, 21, 22, 23, 24, 25, 27, 28, and 
29 as indicated by the examiner.  A review of the Veteran's 
dental records shows that the remaining teeth were on the 
bottom center of the mouth.  

The Veteran suffered a fracture of the left mandible during a 
baseball game in March 1958.  According to his medical and 
dental records, he was sitting on a bench when he was struck 
in the left side of his face by a foul ball that bounced up 
and hit him.  The Veteran was found to have a simple fracture 
of the left angle of the mandible with no nerve or artery 
involvement.  The Veteran had a closed reduction of the 
fracture described as a Roger Anderson external skeletal pin 
fixation method.  The records reflect that this method was 
chosen as the Veteran was edentulous with regard to his 
maxilla and the short fragment had a tendency to pull upward 
in direction.  

The pins were removed in May 1958.  The post-operative x-ray 
was said to show a good alignment and positioning of the 
fragments.  The Veteran was noted to have a period of mouth 
rehabilitation with the construction of a maxillary denture.  
He was returned to duty on May 20, 1958.  

The Veteran's separation physical examination included a 
dental examination in March 1960.  He was found to be missing 
all of his teeth except for those from 20-29.  He was noted 
to have a full upper denture to replace teeth 2-15 and two 
partials on the lower jaw for teeth 18-19 and 30-31.  

The Veteran submitted a claim for a dental disorder in August 
2004.  He reported that he was struck in the face by a line 
drive during a baseball game and suffered a broken jaw.  He 
also reported that, one year before his accident, all of his 
upper teeth, and some of his lower teeth were removed while 
in service.  He said he had had private dental work done 
since service as he was not aware he could apply for 
compensation.  

The Veteran was afforded a VA dental examination in December 
2004.  The examiner reviewed the Veteran's STRs and dental 
records.  His findings regarding treatment in service are 
cited above.  The examiner noted that the records did not 
show that a denture prosthesis was made during service but 
that the Veteran reported receiving dentures.  This 
contention is supported by the March 1960 dental examination 
that showed a full upper denture and two partials.  The 
examiner noted that the Veteran reported that he had 
occasional arthritis of the left temporomandibular joint 
(TMJ) and that his left side of his jaw was shorter than the 
right.  The Veteran also informed the examiner that he had 
recently completed extensive dental prosthetic fabrication 
and restoration of his 9 remaining teeth.  The Veteran did 
not report any difficulty in eating.

The examiner said the only significant functional impairment 
for the Veteran was the loss of teeth and this occurred prior 
to the fracture.  He said there was no significant loss of 
motion or masticatory function.  The examiner said the 
Veteran was missing teeth 1-16 and 18, 19, 28, 30, 31, and 
32.  The Board notes that tooth #17 was noted as missing in 
service and appears to be an oversight in the report.  The 
examiner also reported that only tooth #28 was lost 
subsequent to the fracture.  He said the missing teeth and 
masticatory surfaces can be, and were, replaced by suitable 
prosthesis.  The Veteran was said to have a maximum 
interincisal, with denture in place, of about 45-millimeters 
(mm), with a left excursion of 11-mm and a right excursion of 
7-mm.  He said there was no significant loss of range of 
motion.  The examiner also said that the only bone loss of 
the mandible, maxilla, or hard palate was that due to 
periodontitis and/or atrophy of edentulous ridges.  The 
examiner said the remaining dentition was in good condition 
and that oral hygiene was good.

A panoramic oral radiograph was said to be within normal 
limits and was consistent with the clinical findings.  There 
were no residuals to indicate the fracture site and there 
were no interosseous plates, wires, or screws present.  The 
examiner provided findings of a well-healed mandibular 
fracture, partial absence of teeth that was acquired, and no 
loss of teeth due to loss of substance of the body of the 
maxilla or mandible.  The examiner concluded by saying the 
current degree of dental dysfunction was due primarily to the 
partial absence of teeth.  The absence preexisted the 
traumatic event.  He said that he did not think the 
mandibular fracture was a major contributor.  

The Veteran was granted service connection for residuals of a 
fracture of the left mandible in April 2005.  He was assigned 
a noncompensable disability rating.  He was also denied 
service connection for the loss of teeth.  The RO cited to 
the VA examiner's opinion that the teeth were lost due to 
poor dental hygiene and were not the result of the dental 
trauma in service.  The RO determined that the loss of teeth 
was not a disabling condition for compensation purposes.  

The Veteran submitted his notice of disagreement (NOD) with 
his disability rating and the denial of service connection 
for the loss of teeth in May 2005.  The Veteran later 
submitted a statement from T. Dwyer, D.D.S., dated in April 
2006.  Dr. Dwyer noted that he had treated the Veteran since 
March 2003.  He said the Veteran had a past medical history 
of being hit in the face with a baseball and this resulted in 
a fractured mandible and several lost teeth.  He added that a 
motor vehicle accident (MVA) had resulted in the loss of more 
teeth.

He said the Veteran presented with a full upper denture (FUD) 
that he received in 1958.  He said the denture was worn 
through in several areas and in poor condition.  He said that 
the remaining (lower) teeth, 20, 21, 22, 23, 24, 25, 26, 27, 
and 29 were in need of a great deal of work.  There were 8 
teeth with old restorations and decay.  He said the Veteran 
had had problems with eating food and maintaining his 
nutritional needs.  Dr. Dwyer said restorations were done to 
the remaining teeth.  A new FUD and a new partial lower 
denture (PLD) were made to replace the missing teeth.

The Veteran perfected his appeal in July 2006.  He maintained 
that his fractured mandible had resulted in many years of 
pain and discomfort.  He said he had to establish new eating 
habits as well as change his diet dramatically.  He said that 
his inability to chew his food had resulted in many other 
discomforts as well.  The Veteran also contended that he had 
limited motion in his jaw and loss of bone on the left side.  
He said the injury resulted in the loss of motion and 
moderate to severe displacement and that his disability 
warranted a higher rating.  He added that his upper dentures 
were affected by his misaligned bite and this was directly 
related to his injury.  The Veteran submitted lay statements 
from his wife, brother and sister in support of his claim.  

The Veteran's wife said she met the Veteran in 1976.  She 
said he told her the story of how he was hit in the face with 
a baseball and suffered a broken jaw and that teeth were 
broken or lost.  She noted that the treatment the Veteran 
received in service was very traumatic to him and left him 
very scared of dentists.  She said the Veteran had always had 
problems with eating and digesting food because of problems 
with his teeth.  She said the denture given the Veteran in 
service did not fit properly and caused him problems.  She 
said she was finally able to persuade the Veteran to see a 
dentist.  He saw Dr. Dwyer who did a lot of work for the 
Veteran.  She said the work was completed and that the 
Veteran had not had any problems since that time.  

The Veteran's sister said she was younger than he and did not 
grow up with him.  She was aware of his injury, and poor 
treatment in service, due to being told about it.  She 
related her observations in regard to the Veteran's 
difficulty in trying to eat different foods over the years.  
She also noted that the Veteran had avoided going to a 
dentist for many years because of his memories of treatment 
in service.  She related that she had a Master's degree in 
Marriage Family Counseling and felt that the Veteran 
experienced severe trauma due to the treatment he received in 
service.  This had caused him continuing problems over the 
years.  

The brother's statement was essentially the same as the 
sister's.  He was the youngest brother and knew of the events 
in service by being told of what happened.  He noted the 
Veteran's difficulty with eating certain foods over the 
years.  He also said the Veteran avoided going to the 
dentist.  He said their mother encouraged the Veteran to go 
to the dentist but the Veteran avoided it and seemed to 
prefer the discomfort of tooth pain to re-experiencing the 
trauma of dental work.  

A copy of a submission from the Veteran to his Congressional 
representative was received in October 2007.  The submission 
included duplicate copies of statements from the Veteran's 
wife, sister, and brother, as well as duplicate copies of VA 
examinations from December 2004.  The Veteran included a 
general statement of his own, dated in January 2007.  He 
provided a detailed statement of his treatment for his 
fractured mandible.  He described it as a painful process 
where he was not always given a proper anesthetic.  He said 
that this treatment made him terrified of dentists over the 
years.  He said that he had suffered physiological and 
physical problems as a result.  He said that he felt the Army 
owed him for the problems he had had through the years.

Finally, the Veteran included billing records from Dr. Dwyer 
for the period from May 2003 to September 2003.  The records 
noted the restorations provided to the Veteran.  

In light of the Veteran's statement of January 2007, the RO 
wrote to him to ask him to identify any additional 
disability(ies) he may want to claim in May 2008.  This was 
because of the Veteran's reference to the trauma he suffered 
from the dental treatment he received in service - an aspect 
that was also addressed by the three lay statements he 
provided with his substantive appeal.  The Veteran was asked 
to respond within 60 days, if possible, but was also informed 
he had a year to respond.  

The Veteran's case was certified on appeal to the Board in 
June 2009.  There is no indication in the claims folder that 
he provided any response to the RO's letter.  Thus, there is 
no indication in the claims folder, at this time, that the 
Veteran is seeking benefits for any additional disability 
related to his dental treatment in service.

The Veteran testified at a Travel Board hearing in June 2009.  
He related how he was injured by the foul ball in service.  
He testified about the treatment he received in service.  His 
testimony was essentially the same as the information related 
in his statement of January 2007.  It was very painful and 
very traumatic for him.  He said his upper denture was not 
fitted properly and he always wanted it corrected but was not 
able to get that done in service.  He testified about having 
problems eating different food over the years such as beef, 
pork, corn on the cob, apples or anything hard.  He said he 
changed his whole diet because he needed his teeth fixed.  He 
said he had nightmares for 5-6 years after service and 
thought about his treatment each morning.  He related how he 
came to know Dr. Dwyer and how Dr. Dwyer was able to fix his 
dental problems without pain.  

The Veteran said that, even after having the dental work 
done, it was "in his head" about his eating difficulties 
and he did not eat pork, steak or an apple unless it was cut 
up into little slices.  The Veteran testified to having his 
top teeth and several lower teeth pulled in service.  He did 
not say that he lost any teeth at the time he fractured his 
mandible or as a later result of the injury.  

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The regulation pertaining to dental disabilities provides 
that missing teeth may be compensable for rating purposes 
under Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.")  The Note immediately following, however, 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150 (2009), Diagnostic Code 9913. 

The evidence clearly establishes that the Veteran entered 
service with several missing teeth.  The evidence also 
establishes that he entered service with a severe dental 
condition, due to poor oral hygiene, that necessitated the 
pulling of a number of teeth, leaving him with 10 teeth.  The 
Veteran clearly suffered a dental trauma when he was struck 
in the face by a baseball in March 1958.

The military records note that the Veteran was edentulous 
where the fracture occurred, thus there was no loss of teeth 
at the site of the fracture.  The evidence also shows there 
was no loss of teeth elsewhere in the mouth from the trauma.  
Further, the treatment records do not show any evidence of 
damaged teeth as a result of the trauma.  The records do not 
reflect any trauma to the TMJ.  His fracture site was well-
healed while in service.  

Dr. Dwyer referenced the Veteran's past medical history 
involving the fracture of the left mandible and the loss of 
several teeth.  However, he provided no basis for his 
statement that there was a loss of teeth associated with the 
trauma.  As noted, the military records are extensive for the 
Veteran's dental treatment and clearly show no loss of teeth 
associated with the trauma.  

The VA examiner reviewed the Veteran's military records and 
noted that he had rampant caries when he entered service and 
this required the extraction of all but 10 of his remaining 
teeth prior to the dental trauma.  He also found that there 
was no evidence of loss of teeth due to loss of substance of 
the body of the maxilla or mandible.  

There is no evidence of record that the Veteran has any loss 
of teeth that is the result of dental trauma, or loss of 
substance of body of maxilla or mandible or due to disease 
other than periodontal disease.  

The Board is aware of the Veteran's contentions regarding his 
treatment in service and the effect it has had on him over 
the years.  The Board also acknowledges his statements of his 
years of difficulty in eating as a result of the condition of 
his teeth.  However, the evidence of record does not support 
a finding that the Veteran's loss of teeth is attributable to 
any cause that can be service connected for the reasons 
stated.  Accordingly, service connection for loss of teeth is 
denied.

B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

The Veteran's claim for a higher evaluation for his 
disability of fracture of the left mandible is an original 
claim that was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the award of service connection, the Veteran's 
residuals of a left mandible fracture have been evaluated as 
noncompensable disabling under Diagnostic Code 9904 for 
malunion of the mandible.  That diagnostic code provides for 
a noncompensable rating for malunion of the mandible with 
slight displacement; a 10 percent rating for malunion of the 
mandible with moderate displacement; and a 20 percent rating 
for malunion of the mandible with severe displacement.  
38 C.F.R. § 4.150 (Diagnostic Code 9904) (2009).  A note 
following the criteria states that the impairment is 
dependent upon the degree of motion and relative loss of 
masticatory function.  Id.

Although the Veteran has provided lay statements that he 
believes he has a moderate to severe displacement of his left 
mandible, the December 2004 VA examiner found no evidence of 
displacement of the mandible.  The examiner noted no 
significant loss of motion and said that there was no loss of 
masticatory function related to the fracture.  The examiner 
related that any dental dysfunction was primarily due to the 
Veteran's missing teeth.  There is no basis for a higher 
rating at any time during the pendency of the appeal based on 
displacement of the mandible.

The examiner also provided measurements of the Veteran's 
temporomandibular articulation of 45-mm interincisal and 11-
mm left excursion and 7-mm right excursion.  Diagnostic Code 
9905 provides for a 10 percent rating where there is 
interincisal range of motion between 31 to 41-mm.  A 20 
percent rating is warranted where there is 21 to 30-mm of 
motion.  In regard to lateral motion, a 10 percent rating is 
for application where the range of lateral excursion is 0 to 
4-mm.  38 C.F.R. § 4.150.  The Veteran does not meet any of 
the criteria for a compensable disability rating under 
Diagnostic Code 9905 at any time during the pendency of the 
appeal.

The Board has also considered whether a compensable rating is 
warranted under other potentially applicable diagnostic 
codes.  However, because loss of any part of the mandible or 
nonunion of the mandible has not been shown, an evaluation is 
not warranted under Diagnostic Code 9901, 9902, or 9903.  See 
38 C.F.R. § 4.150.  

The above determination is based upon consideration of 
applicable rating provisions.  The Board also finds that 
there is no showing that the Veteran's fractured mandible has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for loss of teeth or an initial 
compensable rating for residuals of a fractured mandible.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Veteran's claim for service connection for residuals of 
fracture of the left mandible has been granted.  He is 
seeking a higher disability rating as a downstream element.  
The Board notes that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Accordingly, discussion of VCAA notice in this case is 
limited to the loss of teeth issue.

The Veteran's claim for service connection was received in 
August 2004.  He stated that his military records contained 
the evidence to support his claim and asked that he be 
scheduled for a VA examination.

The RO wrote to him in September 2004.  The Veteran was 
advised of the evidence required to substantiate his claim 
for service connection.  He was asked to provide the details 
of his dental trauma in service.  He was further advised of 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The RO further 
advised the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  He was 
also asked to submit any medical evidence that he had.

The Veteran responded in October 2004.  He described how he 
was struck in the face with a baseball.  He again asserted 
that his military records contained information to support 
his claim.

The Veteran was afforded a VA dental examination in December 
2004.  His claim was denied on the basis that the loss of 
teeth in service was not due to trauma or combat in April 
2005.

The RO provided the notice addressed by the Court in Dingess 
in March 2006.  

The Veteran submitted his NOD in May 2005.  He was issued a 
statement of the case in May 2006 and he perfected his appeal 
in July 2006.  He also submitted evidence in support of his 
loss of teeth claim by way of his own lay statements, private 
dental records, and a statement from Dr. Dwyer.  

The Veteran's claim was re-adjudicated in November 2008.  His 
claim for service connection for loss of teeth remained 
denied.  The RO issued a supplemental statement of the case 
that informed the Veteran of the basis for the continued 
denial of his claim in November 2008.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App 37, 43 (2008), vacated and remanded by 
580 F.3d 1270 (Fed. Cir. 2009), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  However, the United States Court of 
Appeals for the Federal Circuit vacated the decision and 
remanded the case back to the Court.  The Federal Circuit 
held that Veteran specific notice was not required in 
increased rating claims.  

The Veteran was afforded a specific notice letter in regard 
to his claim for a higher disability rating for his fracture 
of the left mandible in October 2008.  He was provided with 
notice on how effective dates and ratings are determined and 
was given the rating criteria used to evaluate his 
disability.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
and testimony and the submission of specific evidence he 
believed supported his claim.  There is no evidence of 
prejudice to the Veteran based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, private treatment records, as 
well as statements from the Veteran and others.  He was 
afforded a VA examination in December 2004.  He testified at 
a hearing at a Travel Board hearing in June 2009.  

The Board notes that the Veteran was last examined in 
December 2004.  However, he has not alleged that his 
disability involving the left mandible has increased in 
severity during the pendency of his claim.  Rather, he has 
argued that his initial disability rating should be higher 
based on his years of problems since service.  Given the 
facts of this case, to include the specific disability, the 
Board finds that there is no basis to obtain a more current 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-83 (2007) (Mere passage of time not a basis for requiring 
of new examination).

Furthermore, the Board concludes the 2004 examination was 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The examiner reviewed the claims file, considered the 
Veteran's statements and medical history, and provided a 
reasoned opinion. 

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for loss of teeth is 
denied.

Entitlement to a compensable disability rating for fracture 
of the left mandible is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


